Citation Nr: 1547240	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  12-02 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for coronary artery disease, status post coronary artery bypass graft.  

2.  Entitlement to a disability rating in excess of 30 percent for asbestosis.  

3.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to service connection to right carpal tunnel syndrome, claimed as peripheral neuropathy.

5.  Entitlement to service connection for left ulnar neuropathy, claimed as peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active service in the U.S. Navy from November 1962 to June 1974 and from December 1975 to April 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2010 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In his January 2012 Form 9 Appeal to the Board of Veterans' Appeals, the Veteran requested a hearing at the local VA office before a member of the Board.  In a December 2014 correspondence, the Veteran withdrew this request.  Under 38 C.F.R. § 20.704(e), a request for a hearing may be withdrawn by an appellant at any time before the hearing.  Thus, the Veteran's hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(e) (2015).


REMAND

A remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claims by obtaining examinations and opinions, as well as procuring any outstanding medical treatment records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

Beginning with the Veteran's claim for an increased disability rating for coronary artery disease, the last VA examination of record for this claim was in August 2009.  However, in May 2010, the Veteran underwent a left heart catheterization with coronary, left ventricular, and bypass graft angiography.  The Veteran has not been afforded a VA examination to examine the severity of his heart disease since that procedure, yet this evidence is evidence of potential worsening of the Veteran's heart disease since his last examination.  In light of the foregoing, the Board finds that a VA examination is warranted to ascertain the current severity of the Veteran's service-connected coronary artery disease.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995) (VA examination required in increased rating claim where Veteran asserts condition worsened since most recent VA examination).

Next, with regard to the Veteran's claim for an increased disability rating for asbestosis, the Veteran last received an examination for this condition in August 2009.  Through his statements regarding his pending appeal for entitlement to a TDIU, the Veteran has indicated that his service-connected conditions for which he alleges a TDIU is warranted, to include asbestosis, have worsened.  In light of the foregoing, the Board finds that a VA examination is warranted to ascertain the current severity of the Veteran's service-connected asbestosis.  See Palczewski v. Nicholson, supra; Snuffer v. Gober, supra; VAOPGCPREC 11-95 (1995).

Moving next to the Veteran's claims for service connection for right carpal tunnel syndrome and left ulnar neuropathy, VA afforded the Veteran an examination for his claims in December 2011.  During the clinical interview, the Veteran described having difficulties with his left arm, his ring and little fingers, as well as the left medial forearm.  He described recent visits with a private neurologist who diagnosed the Veteran with an entrapped ulnar nerve at the left elbow.  The Veteran also received a diagnosis of right carpal tunnel syndrome in his right hand.  The Veteran did not bring the accompanying private treatment report, which included an electromyography (EMG) study.  However, the examiner was able to review the Veteran's physician's notes which the Veteran had brought with them.  The notes documented an EMG that was positive for right carpal tunnel syndrome and left ulnar compression neuropathy.  

The examiner opined that the Veteran's left ulnar neuropathy and right carpal tunnel syndrome were not caused by or a result of the Veteran's diabetes mellitus.  The examiner explained that there is no credible literature support for diabetes mellitus causing compression neuropathies like carpal tunnel syndrome and ulnar compression neuropathy.  These conditions would be caused by local compression of nerves under ligaments, tendons, and muscles, and would have "nothing to do with diabetes-associated metabolic neuropathies which start distally in the toes and move proximally."

For the following reasons, a remand is warranted for the Veteran's claims of service connection.  First, the physician's notes upon which the December 2011 VA examiner based her opinion are not of record.  Additionally, these notes were based on an original report, which is not only absent from the record, but was also absent during the VA examination on December 2011.  On remand, effort must be given to obtain these documents, which contain information that is highly relevant to the Veteran's claims.  Next, the Board finds the December 2011 opinion to be inadequate for adjudication purposes.  The examiner did not opine as to whether the Veteran's diabetes mellitus could aggravate the Veteran's diagnosed conditions of right carpal tunnel syndrome and left ulnar neuropathy.  Additionally, the examiner did not provide an opinion as to whether the Veteran's conditions of the upper extremities are related to his lengthy periods of active service in the U.S. Navy.  On remand, an examination and medical opinion must be afforded to the Veteran in order to address these issues.  

With regard to the Veteran's claim for a TDIU, as the outcome of the decisions with regard to the increased rating claims may affect the claim for a TDIU, the Board finds that the claim for a TDIU is inextricably intertwined with these claims still pending. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, the TDIU claim must be remanded in order to obtain an opinion that accounts for the newly adjudicated issues also being remanded.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran asking him to identify all treatment by VA and private providers for his appealed conditions.  A VA Form 21-4142 Authorization and Consent to Release Information to VA should be included so that VA can obtain relevant evidence from private providers.  Assist the Veteran in obtaining private treatment records and obtain any outstanding relevant VA treatment records and associate all obtained records with the claims file.  Also ask him to submit any evidence of this treatment that he may have to VA.

Specifically, the letter should request information pertaining to private treatment from 2011 during which the Veteran received diagnoses of right carpal tunnel syndrome and left ulnar neuropathy.   

2.  After any obtained records are associated with the claims file, ensure that the Veteran is scheduled for an appropriate VA examination for his claims of service connection for right carpal tunnel syndrome and left ulnar neuropathy.  Any required testing, to include an EMG, should be conducted.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  A complete rationale must be provided for any opinion rendered.  

(a)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected diabetes mellitus caused right carpal tunnel syndrome or left ulnar neuropathy.

(b)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected diabetes mellitus aggravated (permanently worsened beyond the natural progression) any right carpal tunnel syndrome or left ulnar neuropathy. 

In rendering these opinions, the examiner should address a March 2013 statement from the Veteran in which he quotes an article and a book, both quotes indicating that there is a causal relationship between nerve compression or entrapment and diabetes.  

(c)  Last, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that right carpal tunnel syndrome and left ulnar neuropathy had onset during the Veteran's active service or were caused by his active service

3.  Schedule the Veteran for appropriate VA examinations for his increased disability ratings claims of the coronary artery disease and asbestosis.  The claims file must be provided to the examiners, the examiners must review the claims file in conjunction with the examination, and the examiners must annotate their report as to whether the claims file was reviewed.  

Any testing deemed necessary should be accomplished.  The following examinations must be conducted:

(a)  Schedule the Veteran for an appropriate VA examination with regard to the severity and manifestations of the Veteran's coronary artery disease.

(b)  Schedule the Veteran for an appropriate VA examination with regard to the severity and manifestations of the Veteran's asbestosis.

4.  Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist with respect to his TDIU claim.  The claims file should be made available to the examiner, and all appropriate tests should be performed.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history.  All findings and conclusions should be set forth in a legible report, accompanied by a rationale.

5.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




